DETAILED ACTION
This office action is in response to an amendment filed on 11/18/2020.
Claims 30, 32-33, 36-38, 40-53 are pending of which claims 30 and 40 are independent claims, and claim 1-29, 31, 34-35, 39 are canceled.
IDS, filed 11/09/2018, is considered.
FIG. 1-3 filed on 11/09/2018 are accepted. 
Allowable Subject Matter
Claims 30, 32-33, 36-38, 40-53 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with   instructing the application of a software node of a global overlay network to initially route a data to a policy-defined target node where  analysis of the data is performed to determine  the software node within the global overlay network used for  routing data and the application that is to be used for routing the data  after determining the real time status of each candidate next hop node used for routing the data and the associated paths traversing both a mobile overlay virtual enterprise (MOVE) network and a virtual internet for enterprise (VINE) network.
 

Claims 30, 32-33, 36-38, 48, 50, and 52 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 30,    “…at the policy-defined target node, analyzing, using another software node of the global overlay network or a routing engine: (1) needs of the application. (2) a respective real time status of each respective candidate next hop node of one or more candidate next hop nodes, and (3) associated paths through the underlying access network to the policy-defined target node, the associated paths comprising at least one path traversing both a mobile overlay virtual enterprise (MOVE) network and a virtual internet for enterprise (VINE) network” as specified in claim 30. 

Claim 40-45, 47, 49, 51, and 53 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 40,    “…a global overlay network comprising software nodes; and the application, wherein the applications is configured to perform: (a) instructing, with the application, a software node of the global overlay network to initially route the data to a policy-defined target node of an underlying access network; (b) at the policy-defined target node, analyzing, using another software node of the global overlay network or a routing engine: needs of the application; a respective real time status of each respective candidate next hop node of one or more candidate next hop nodes; and associated paths through the underlying network to the policy-defined target node, the associated paths comprising at least one path traversing both a mobile overlay virtual enterprise (MOVE) network and a virtual internet for enterprise (VINE) network; (c) selecting, with the another software node or the routing engine, at least one of the of the one or more candidate next hop nodes of the underlying access network that best meets the needs of the application; (d) causing the data to be routed to the at least one of the one or more candidate next hop nodes, as selected, of the underlying access network; and repeating steps b)-d) until the data reaches the destination” as specified in claim 40.  




The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Berg (US Pub. No. 20130157644) discloses an overly network allowing multiple nodes to communicate with each other. However the disclosure of  Berg  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with at the policy-defined target node, analyzing, using another software node of the global overlay network or a routing engine: (1) needs of the application,  (2) a respective real time status of each respective candidate next hop node of one or more candidate next hop nodes, and (3) associated paths through the underlying access network to the policy-defined target node, the associated paths comprising at least one path traversing both a mobile overlay virtual enterprise (MOVE) network and a virtual internet for enterprise (VINE)  as claimed in claims 30 and 40 in combination with other limitations recited as specified in claims 30 and 40.


Angel (US Pub.  20060265508) discloses dynamic exchange of routing information between peers. However the disclosure of  Angel taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a global overlay network comprising software nodes; and the application, wherein the applications is configured to perform: (a) instructing, with the application, a software node of the global overlay network to initially route the data to a policy-defined target node of an underlying access network; (b) at the policy-defined target node, analyzing, using another software node of the global overlay network or a routing engine: needs of the application; a respective real time status of each respective candidate next hop node of one or more candidate next hop nodes; and associated paths through the underlying network to the policy-defined target node, the associated paths comprising at least one path traversing both a mobile overlay virtual enterprise (MOVE) network and a virtual internet for enterprise (VINE) network; (c) selecting, with the another software node or the routing engine, at least one of the of the one or more candidate next hop nodes of the underlying access network that best meets the needs of the application; (d) causing the data to be routed to the at least one of the one or more candidate next hop nodes, as selected, of the underlying access network; and repeating steps b)-d) until the data reaches the destination as claimed in claims 30 and 40 in combination with other limitations recited as specified in claims 30 and 40.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477